Citation Nr: 1236629	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  10-12 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral perforated tympanic membranes.  

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a disability manifested by headaches, dizziness, and lightheadedness, to include as due to an undiagnosed illness. 


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1997 to November 2002. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the service connection claims currently on appeal.  In August 2011, the Veteran presented testimony in a Travel Board hearing before the undersigned, and a copy of the transcript has been associated with the claims folder.     

The Board observes that service connection for tinnitus and bilateral perforated tympanic membranes was denied by an unappealed August 2003 rating decision.  As such, the Veteran would typically be required to submit new and material evidence to reopen his claims for service connection.  See 38 C.F.R. § 3.156(a) (2011).  

However, during the course of the appeal, additional service treatment records have been received.  These records included findings that may be relevant to the Veteran's assertions that he first experienced tinnitus and headaches during/since service.  In such an instance, where VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement of new and material evidence.  See 38 C.F.R. § 3.156(c) (2011).  This regulation contemplates official service department records which presumably have been misplaced and have now been located and forwarded to VA.  In essence, the finality of any previous decision is vitiated by the association of additional, pertinent service department records, and the claims must be reconsidered.  In other words, the submission of new and material is not required in this case for VA to consider the claim on the merits.  

The issues of service connection for tinnitus and a disability manifested by headaches, dizziness, and lightheadedness are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The Veteran does not have bilateral perforated tympanic membranes related to service. 


CONCLUSION OF LAW

Bilateral perforated tympanic membranes were not incurred in or aggravated by service.   38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in August 2008, prior to the April 2009 rating decision, and in June 2010, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a)  (West 2002) and 38 C.F.R. § 3.159(b) (2011), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The August 2008 and June 2010 letters also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  The Veteran's available service treatment records have been obtained, and all identified and available treatment records have been secured.  

Additionally, as the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations throughout the appeal.  The examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   

Additionally, the Veteran presented testimony before the undersigned in August 2011.  Thus, the duties to notify and assist have been met.

Analysis

The Veteran essentially contends that he has bilateral perforated tympanic membranes related to service.

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011). 

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b)  (2011). 

Service treatment records show that in September 2002, the Veteran had a hole in the tympanic membrane of both ears.  Aside from a notation as to a history of tympanic membrane perforation in January 2003 and serious effusion in September 2005, there is nothing further in the record with respect to any disorder of the tympanic membrane.  Significantly, the evidence has consistently demonstrated intact tympanic membranes.  A March 2009 VA ear examination report showed that on evaluation the bilateral tympanic membranes were visualized with good visual landmarks.  On VA examination in October 2009, the examiner indicated that the tympanic membranes were intact without evidence of tympanosclerosis bilaterally or irregularities.  
 
Based on the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran has any current bilateral perforated tympanic membranes or any residuals thereof.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the competent medical evidence of record does not indicate the presence of bilateral perforated tympanic membranes or any residuals thereof at any time during the appeal period (the Veteran filed his claim of entitlement to service connection in August 2008).  Cf. McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore without a current finding or diagnosis of bilateral perforated tympanic membranes or any residuals thereof, service connection is not warranted. 

In reaching this conclusion, the Board notes that the Veteran has submitted no competent contemporary medical evidence contrary to the examination findings cited above.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  See 38 U.S.C.A. 
§ 5107(a) (2011) (noting it is a claimant's responsibility to support a claim for VA benefits).

With regard to the various statements submitted by the Veteran, he is competent to note what he experiences.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (finding that the Veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  Furthermore, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

However, in this case, the question of as to whether the Veteran has perforated tympanic membranes is a complex medical question unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (noting that a lay witness is capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render such a diagnosis of perforated tympanic membranes.  See 38 C.F.R. § 3.159 (a)(1) (2011) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

While the Veteran is competent to report what he experiences, he is not competent to ascertain the diagnosis of his current disorder as such is not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  In this circumstance, the Board gives more credence to the VA examiners' findings as they were based on physical evaluation by licensed medical professionals who have the requisite training, knowledge, and experience to render a medical diagnosis rather than a lay person who does not have such expertise nor is able to physically able to examine his tympanic membranes.   

In sum, the weight of the evidence is against the Veteran's claim and the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for bilateral perforated tympanic membranes is not warranted. 


ORDER

Service connection for bilateral perforated tympanic membranes is denied. 


REMAND

With regard to the remaining issues on appeal, a remand is required in order to assist the Veteran in the development of those issues.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2011).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  As to the claims for service connection for tinnitus and a disability manifested by headaches, dizziness, and lightheadedness, the Veteran essentially contends that he has had problems ever since service.  Review of the evidence shows that in September 2005, the Veteran complained of tinnitus for months.  Additionally, he was afforded a VA examination in March 2009.  The examiner indicated that tinnitus was not a result of noise exposure during service because there was no associated hearing loss in relation to the subjective tinnitus.  It was noted that the Veteran was being referred for further evaluation.  While the Veteran was afforded further examination for his other claims on appeal, there is no indication in the record that further evaluation or development was completed with respect to the claim for service connection for tinnitus.  

Based on the current record, the Board finds that there is insufficient evidence to make a determination in this case.  In particular, the Board finds that the VA examination report is not adequate as the examiner failed to take into account the Veteran's assertions.  In this regard, it is noted that the Veteran is competent as to any assertions with regard to his tinnitus, and for purposes of this remand the statements are considered credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  On remand, the Veteran should be afforded another examination to determine the nature and etiology of any current tinnitus.  

As to the claim for service connection for a disability manifested by headaches, dizziness, and lightheadedness, to include as due to an undiagnosed illness, the Veteran was afforded an examination in October 2009.  The VA examiner indicated that the Veteran's complaints were part of the constellation of symptoms of Meniere's disease.  In an addendum report dated in November 2009, the examiner added that headaches were not part of the classical constellation of symptoms associated with Meniere's disease but that the Veteran got aural fullness which could feel like an ache due to pressure.  She further indicated that there was no evidence to support a diagnosis of Meniere's disease and could not attribute his complaints of headaches to Meniere's disease.  The Board finds that the current evidence of record is insufficient to determine the nature and etiology of the Veteran's claim for service connection for a disability manifested by headaches, dizziness, and lightheadedness.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).  Therefore, on remand, the Veteran must be afforded another examination for this claim. 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an examination to determine the nature and etiology of any current tinnitus.  The examiner must review the claims file, to include a copy of this remand, and must indicate that review of the claims folder was completed.  The examiner should elicit relevant history from the Veteran, i.e. noise exposure before, during, and after service, and onset of symptoms. 

The examiner must determine whether there is 50 percent probability or greater that any current tinnitus is etiologically related to service to include any in-service noise exposure described by the Veteran.  

The examiner should provide a rationale for any opinion rendered and should attempt to reconcile any contradictory evidence of record. 

In rendering the requested opinion, the examiner must specifically acknowledge and discuss the competent and credible lay evidence regarding the onset of symptoms reported by the Veteran, as well as the competent and credible lay testimony regarding the continuity of symptoms since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (noting that examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion). 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

2.  Schedule the Veteran for examination to ascertain the nature and etiology of his claimed headaches, dizziness, and lightheadedness.  The entire claims file should be made available to and be reviewed by the examiner(s) in conjunction with the examination(s), and the examiner(s) should confirm that such records were available for review.  

      The examiner must address the following:
      
a. Elicit a detailed history from the Veteran about the manifestations of the claimed disability/symptoms.

b. Determine whether the Veteran currently has a disability manifested headaches, dizziness, and/or lightheadedness.

c. Determine whether any of the Veteran's complaints are due to an undiagnosed illness, or whether his complaints can be attributed to any known medical causation.  

d. If the disorder is determined to be attributable to a known clinical diagnosis, the examiner should offer an opinion as to whether there is a 50 percent probability or greater that it is related to service.

In rendering the requested opinion, the examiner must specifically acknowledge and discuss the competent and credible lay evidence regarding the onset of symptoms during reserve service and continuity of symptoms since that time.  See Dalton v. Nicholson, 21 Vet. App. 23 (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion). 

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate.  

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The report must be typed.

3.  After undertaking any additional development deemed necessary and ensuring that the VA examination report obtained as a result of this Remand complies with the instructions set forth herein, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


